DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered. Claims 1-13 and 25-26 remain pending in this application.
Claim Objections
Claim 9 is objected to because of the following informalities:  in line 3: “driving” should be corrected to --driven--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US PGPub 2014/0243718) in view of Hollington et al. (US PGPub 2008/0200849).
Regarding claim 1, Black teaches a fascia tissue fitness device (see abstract and Fig. 1), comprising: 
a hand-held structural member (fig. 1, 102); 
at least one fascia tissue treatment element (Fig. 1, 106), the at least one fascia tissue treatment element including a plurality of finger members that are rigid and extend outward from said hand-held structural member (Fig. 1, fingers 108 extend outward from the structural member; see paragraph 15 describing the fingers as rigid)), each of the finger members having a cylindrical shaft with a base portion and a tip (see Fig. 4 and paragraph 14, each finger is a cylindrical shaft with a base and tip), the finger members being in a fixed angular position relative to said hand-held structural member and the tips being coplanar in a plane spaced apart from and parallel to a longitudinal axis of the hand-held structural member (see Fig. 3 and paragraph 14); 
Black does not teach wherein the fascia tissue treatment element is configured to be moved relative to said hand-held structural member; a translation member supported by said hand-held structural member, said at least one treatment element being affixed to said translation member; and an actuator coupled to said translation member, and configured to cause said translation member to repeatedly move back and forth relative to said hand-held structural member such that said at least one fascia tissue treatment element moves back and forth to treat fascia tissue of a user.
However, Hollington teaches an analogous fascia tissue treatment device (see abstract and fig. 1, the device massages the user, treating fascia) wherein the fascia tissue treatment element (Fig. 1b, ball 6 treats fascia tissue in use) is configured to be moved relative to said hand-held structural member (see paragraph 23 and fig. 6 showing movements the treatment element can do, the movement relative to hand-held member 1; see paragraph 24), translation member supported by said hand-held structural member (Fig. 1a, translation member belt 3 supported within housing 1) said at least one treatment element being affixed to said translation member (see Fig. 1b); and an actuator coupled to said translation member (fig. 1b, actuator motor 10), and configured to cause said translation member to repeatedly move back and forth relative to said hand-held structural member such that said at least one fascia tissue treatment element moves back and forth to treat fascia tissue of a user (see paragraphs 23 and 28; see also Figs. 5 and 6; the motor causes the belt to move, moving the treatment element; the motion can be a back and forth motion shown in figs. 5 and 6).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the tissue treatment elements of Black to be configured to move back and forth relative to the structural member through the movement of an actuator and translation member, as taught by Hollington, for the purpose of producing pleasant, stress relieving sensations when applied to the body without effort required by the user (see paragraph 3 of Hollington).
Regarding claim 2, Black, as modified by Hollington, further teaches wherein the actuator is configured to cause said translation member to repeatedly move linearly back and forth (see Hollington Fig. 5 and 6 and paragraph 28, the motor drives the belt to move linearly back and forth).
Regarding claim 3, Black, as modified by Hollington, further teaches wherein the translation member is disposed within said hand-held structural member (see Hollington Fig. 1b, the translation member is within the hand-held structural member, in modifying Black, the translation member would be inside structural member 1022).
Regarding claim 4, Black, as modified by Hollington, further teaches wherein the translation member is disposed within said hand-held structural member (see paragraph 228 of Hollington).
Regarding claim 6, Black, as modified by Hollington, further teaches wherein said actuator is electrically powered and configured to be electrically coupled to a power source (see paragraphs 23 and 40 of Hollington, electric motor powered by batteries).
Regarding claim 7, Black, as modified by Hollington, further teaches a power switch to control power provided to said actuator (see paragraph 38 of Hollington and Fig. 3).
Regarding claim 8, Black, as modified by Hollington, further teaches a speed control selector configured to alter speed of said actuator (see paragraph 38 of Hollington and Fig. 3, there is a button to control speed of the movement of the tissue treatment element by the actuator).
Regarding claim 9, Black, as modified by Hollington, further teaches a distance control selector configured to alter a distance that said translation member is driving by said actuator (see Fig. 3 and paragraph 38, there are buttons to control the movement of the translation belt and the distance being covered by the belt; see fig. 6 showing the various movements and distances that the belt can travel). 
Regarding claim 12, Black, as modified by Hollington, further teaches a base connected to said translation member, and extending radially from said hand-held structural member, and wherein the finger members extend from the base (see Hollington Fig. 1b, the treatment member 6 extends from base 7 which connects to the translation member 3; in modifying Black, the base would be the base seen in Fig. 5 of Black from which the finger member 108 extend).
Regarding claim 13, Black, as modified by Hollington, further teaches wherein said at least one fascia tissue treatment element further includes a base connected to said translation member and extending from the hand-held structural member (see Hollington Fig. 1b, the treatment member 6 extends from base 7 which connects to the translation member 3; in modifying Black, the base would be the base seen in Fig. 5 of Black from which the finger member 108 extend and which extends from the structural member) and having a top-3- 4869-5182-4140.1 Atty. Dkt. No. 125194-1011surface and a side surface extending between the top surface and the hand-held structural member, the base portion of the finger members extending from the side surface such that the base portion does not directly extend from the top surface, the base portion arcing toward the tip portion, the arc including a concave contour that extends from the side surface of the base to the tip portion of the finger members, and a convex contour that is opposite of the concave contour, and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the side surface of the base to the tip portion of the finger members, thereby forming finger members that curve away from the base and the hand-held structural member (see annotated Fig. 4 of Black below, the treatment members have this structure as seen below).

    PNG
    media_image1.png
    504
    518
    media_image1.png
    Greyscale

Annotated Fig. 4 of Black
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Black (US PGPub 2014/0243718) in view of Hollington et al. (US PGPub 2008/0200849) as applied to claim 1 above, and further in view of Suttman et al. (US PGPub 2011/0144550).
Regarding claim 5, Black teaches all previous elements of the claim as stated above. Lin does not teach wherein said actuator is configured to cause translation of said translation member in a range between approximately one- half inch and approximately three inches.
However, Suttman teaches an analogous fascia tissue treatment device device (see abstract and Fig. 7) wherein the actuator is configured to cause translation of said translation member (see Fig. 3, actuator motor causes translation member railings to move the treatment members up and down; see paragraph 24) in a range between approximately one- half inch and approximately two inches (see paragraph 17 describing the travel length up and down being optimal from ¼ to 2 inches).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the actuator of Black to cause translation of said translation member in a limited range of one half to two inches, as taught by Suttman, because Suttman teadches this range was optimal for effective results in releasing muscular tissue (see paragraphs 7 and 17 of Suttman).
Claims 10-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US PGPub 2014/0243718) in view of Hollington et al. (US PGPub 2008/0200849) as applied to claim 1 above, and further in view of Kim (US PGPub 2004/0260215).
Regarding claim 10, Black, as modified teaches all previous elements of the claim as stated above. Jones does not teach a sensor configured to sense force being applied by said at least one fascia tissue treatment element on a user's body.
However, Kim teaches an analogous body massaging device (see abstract and Fig. 1) wherein the device comprises a sensor configured to sense force being applied by said at least one fascia tissue treatment element on a user's body (see paragraph 81-82; see Fig. 28, sensor 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Black to include a force sensor, as taught by Kim, for the purpose of detecting the forces being applied to the user and to tailor the massage force to the user (see paragraph 41 of Kim). 
Regarding claim 11, Black, as modified, teaches all previous elements of the claim as stated above. Black does not teach a control mechanism configured to adjust a pressure range of the device.
However, Kim teaches an analogous body massaging device (see abstract and Fig. 1) wherein the device comprises a control mechanism configured to adjust a pressure range of the device (see paragraph 82; se Fig. 28, controller 26 controls Y-axis mechanism).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Black to include a control mechanism configured to adjust a pressure range of the device, as taught by Kim, for the purpose of controlling the massage intensity (see paragraph 82 of Kim).
Regarding claim 25, Black, as modified, teaches all previous elements of the claim as stated above. Black does not teach wherein said sensor is coupled to and positioned between said translation member and each of said at least one fascia tissue treatment element.
However, Black teaches an analogous body massaging device (see abstract and Fig. 1) comprising a pressure sensor (Fig. 28, 36) wherein said sensor is coupled to and positioned between a translation member and each of said at least one fascia tissue treatment element (see paragraphs 80-82, and Figs. 1 and 29 pressure sensor is located between actuator 32 and pressure applying member 20).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor added to Black to be located between the fascia tissue treatment element and a translation member, as taught by Kim, for the purpose of more accurately reading the pressure applied by the device to the user.
Regarding claim 26, Black, as modified, teaches all previous elements of the claim as stated above and further teaches wherein said at least one fascia tissue treatment element includes a plurality of fascia tissue treatment elements (see Fig. 1 of Black, multiple treatment elements) each including a sensor coupled to and positioned between said translation member and a respective fascia tissue treatment element (as modified by Kim , the sensor would be in the same location for each massage element).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new rejection, necessitated by applicant’s amendment is based on Black in view of Hollington. It is noted that applicant’s claim does not require the ‘back and forth’ movement be parallel to the longitudinal axis of the structural member and could be back and forth toward and away from the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imazaike et al. (US 6190339); Lam, Sai (WO 2014/118596); Calvert (US PGPub 2003/0158505).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799